United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                     August 22, 2007

                                                         Charles R. Fulbruge III
                      _____________________                      Clerk

                           No. 05-51719
                         Summary Calendar
                      _____________________

                  MICHAEL J. FLORES; LEE FLORES,

                                              Plaintiffs-Appellants,

                              versus

MATTHEWS & BRANSCOMB; JAMES H. ROBICHAUX; JAMES CLANCEY; JEFFREY
                           DICKERSEN,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                           (5:05-CV-897)
_________________________________________________________________

Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Michael and Lee Flores appeal, pro se, the dismissal of their

42 U.S.C. § 1983 action against a private law firm and three of its

members as frivolous, pursuant to 28 U.S.C. § 1915. That dismissal

is reviewed for abuse of discretion.   Norton v. Dimazana, 122 F.3d

286, 291 (5th Cir. 1997).   Affording the pleadings and brief the

requisite liberal construction, e.g., Grant v. Cuellar, 59 F.3d

523, 524 (5th Cir. 1995), there was no such abuse.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       First,   the    Floreses   offer          no   concrete    assertions    of   a

violation of the Constitution or federal law, nor assert any facts

to support their conclusory claim that defendants acted under the

required color of state law.        See West v. Atkins, 487 U.S. 42, 48

(1988); Mills v. Criminal Dist. Court No. 3, 837 F.2d 677, 678 (5th

Cir.   1988).     In    that   regard,       a    state-law      claim   against    the

defendant attorneys for professional misconduct is not a basis for

§ 1983 relief.    See O'Brien v. Colbath, 465 F.2d 358, 359 (5th Cir.

1972); see also Baker v. McCollan, 443 U.S. 137, 146 (1979) (a §

1983 complaint is not a vehicle for vindicating rights arising

under state tort law).         Finally, the Floreses offer no specific

facts to support their claim of a conspiracy between defendants and

the state court.       See Young v. Biggers, 938 F.2d 565, 569 (5th Cir.

1991).

                                                                         AFFIRMED




                                         2